DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on June 30, 2021 has been entered and made of record.
Applicant’s amendment and response filed on June 30, 2021 overcome the rejection of claims 1-20 under 35 U.S.C. 102(a)(1) and thus such rejection has been withdrawn herein.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 as a representative claim, the cited prior art does not teach or suggest claimed invention that of: “a database configured to store a set of images associated with an asset; and a processor configured to generate an image comprising a requested view of the asset using at least a subset of the set of images associated with the asset, wherein the requested view of the asset does not already exist in the database and wherein the processor is configured to transform at least some images of the subset to a perspective corresponding to the requested view when generating the image comprising the requested view of the asset.”
Claims 2-18 depend on claim 1 and thus these claims are allowed for the same reasons.
Claim 19 recites similar claim limitations called for in the counterpart claim 1.  Therefore, claim 8 is also allowed for the same reasons as set forth in claim 1 above.
Claim 20 recites similar claim limitations called for in the counterpart claim 1.  Therefore, claim 15 is also allowed for the same reasons as set forth in claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
8/2021

/Duy M Dang/
Primary Examiner, Art Unit 2667